Title: To Thomas Jefferson from James Wood, 8 July 1793
From: Wood, James
To: Jefferson, Thomas



Sir
In Council 8th. July 1793.

I do myself the honor of enclosing you the Copy of a Letter Just Received by express, from the Mayor of the Borough of Norfolk, with the Proceedings of the Court of Aldermen On the Subject of it. To Afford a Temporary Relief to the Distressed emigrants, the Executive have Directed two thousand Dollars to be immediately Advanced, which is to be Applied Agreeably to the direction of the Common-hall; and the Board have Approved the proceedings of the Court, in  Accommodating the sick and wounded with the use of the Marine Hospital. I have the honor to be with great Respect Sir Yr. Mo Obt. Servt.

James Wood

